Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of independent claims 1 and 21 comprising, inter alia, a detergent supply device comprising a plurality of cartridges configured to contain detergent, a pump configured to extract detergent from the plurality of cartridges, a passage that guides the extracted detergent into the tub, and a plurality of electrode sensors located at one side of the plurality of cartridges, wherein each of the plurality of electrode sensors comprises: an electrode plate configured to detect an electric signal, and a terminal connected to the electrode plate and configured to transmit the electric signal detected by the electrode plate, and wherein the electrode plate has a first surface configured to come in contact with detergent contained in the cartridge and a second surface connected to the terminal, wherein the first surface is provided below the second surface, wherein the controller is configured to control the pump and calculate a quantity of the detergent contained in the cartridge according to the transmitted electric signal, wherein each of the plurality of cartridges defines an opening at a rear wall of the each of the plurality of cartridges, and wherein the electrode plate is in contact with the rear wall of the each of the plurality of cartridges to expose the first surface to the opening.  
Such configuration provides a novel and non-obvious washing machine having numerous advantages, such as reducing a chance of misjudging of a detergent supply device by directly detecting a residual amount of detergent with making use of a change of an electric signal, precisely detecting a residual amount of detergent regardless of properties and size of a cartridge because of using an electric current electrified through detergent, having a simple operating procedure because of using an electric current electrified through detergent contained in a cartridge, simplifying a structure for detecting a residual amount of detergent because there is a need for only terminal and electric wire, and reducing a chance that detergent is hardened in a terminal because a contacting portion between the terminal and detergent is small.  (see Applicant’s US PGPUB 2020/0325612 at ¶¶ [0032]-[0036])
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711